Case 2:19-cv-02686-PA-GJS Document 22-1 Filed 07/03/19 Page 1 of 8 Page ID #:182




  John A. Kawai, SBN 260120
  CARPENTER, ZUCKERMAN, & ROWLEY
  407 Bryant Circle, Suite F
  Ojai, CA93023
  805-272-4001
  jk@,czrlaw.com
  Attorney for Plaintiffs

  Carol L. Hepbum, Admitted Pro Hac Vice
  CAROL L. HEPBURN, P.S.
  200 First Ave. West, Suite 550
  Seattle, WA 98119
  (206) 9s7 -7272
  (206) 957 -7273 fax
  E,rnail: carol     burnlaw.net
  Attorneys for Plaintiffs Donatello, William L.E.
  Dussault GAL for Violet and Jenny

  Deborah A. Bianco, Admitted Pro Hac Vice
  DEBORAH A. BIANCO, PLLC
  14535 Bel-Red Road, #201
  Bellevue, WA 98007
  Phone: 425-747-4500
  Ernail : deb@debbiancolaw.com
  Attorney for Plaintiff Donatello

                      LNITED STATES DISTRICT COIJRT
                     CENTRAL DISTRICT OF CALIFORNIA

  "DONATELLO," "JENNY," and
  WILLIAM L.E. DUSSAULT,                      Case   No:   2:19-cv-2686-Pn-GJS
  Cuardian ad Litem for "VIOLEI"          a
  minor,
                            Plaintiffs,       DECLARATION OF WILLIAM L.E.
                                              DUSSAULT REGARDING
                                              APPOINTMENT AS GIJARDIAN
                                              AD LITEM OR NEXT FRIEND FOR
  IVAN GREENHUT,
                                              PLAINTIFF VIOLEI a minor
                           Defendant.
Case 2:19-cv-02686-PA-GJS Document 22-1 Filed 07/03/19 Page 2 of 8 Page ID #:183




        I am an attorney licensed to practice law in the states of Washington       and

  Colorado. I was appointed by a court in a guardianship proceeding in Violet's

  home state to serve as her Guardian ad Litem in matters relating to her claims

  arising out of being a victim of child pornography crimes. These include requests

  for restitution in crirninal cases and also civil claims such as the one at bar

 A true and corect copy of my CV is attached hereto at Exhibit I

        I   agree to serve as   Violet's Guardian ad Litem, or Next Friend, as the court

 may prefer, in this proceeding in accordance with Federal Rule of Civil Procedure

  l7(c)(2)   and Local Rule l7-1,1,


        Datcd    this.ilday of                 2019 at




                                             WII,I,IAM I,.E. DI ISSAL]LT
                                             wsBA xo.Mbtt
Case 2:19-cv-02686-PA-GJS Document 22-1 Filed 07/03/19 Page 3 of 8 Page ID #:184




                              EXHIBIT 1
Case 2:19-cv-02686-PA-GJS Document 22-1 Filed 07/03/19 Page 4 of 8 Page ID #:185




                                     Arr<rr'r,       Sr. Lours & SrLJ[G,                                                 P.5
                                                          Air{)         F l.t I:Y t),/,,T             1..   Aw
                                               iqJi SiCaj\:D AVIl!LjE. :,l..il-if r2()i])
                                                 ti. /\l l l.. i::., Wr\ Si i l I i'l (; I () l.J I i:l I U zl
                                             .'-:i

WILLiAM L.H. DussAiJr..T
                                                                                                                               ll il l- [){itAli<.f-   Ni...:.rrv:
                                                          i:AClilt,ili..l,. i i: (.)6.     ei   t_.3. 5     z..   A4
                                                     'I   E   LIr   !t i:]NL   : !   t)1"'r-   ri 2,1 - ?    (:;   :iu




                                          WILLIAM L. E, DUSSAULT
                                                           CURRICULUM VITAE
                               Emphasizing Law for Persans with Disobilities

  Education and Bar Admissions

  University of Washington, BA, Political Science, History, 1969
  University of Washington, Juris Doctor, Law, !972
  Admitted to Washington State Bar, September,1972
  Admitted to Federal District Court, January, 1973
  Admitted to United States Supreme Court, Septentber, L982
  Admitted to Colorado State Bar, February, 2007

 ,Mer.nbq r$hips,   Arpointlte nts

  Member, American/Washington/Seattle-King County Bar Associations
  Speaker, Brain lnjury Association Legal Conference*, 1987 through present
  Consultant, Autism Society of America (ASA), formerly National Society for Autistic Children and Adults
  (NSAC):
          National Professional Advisory Board, 1978-to present
          Chairperson, National By-Laws Committee, 1984-1986
 Co-Chair, King County Court 2009 Mandatory Settlement Guardian Ad Litem Training
 Member, Washington State Bar Association Rules of Professional Conduct Committee
 2003 -2404
 Guest lectures, Seattle University Law School National Training for Special Education
          Adrrrinistrative Law Judges 2A02 b 201!
 Editorial Board, iournal of Positive llehavior lnterventions, .1998 to 2000
 Chair, National Human Rights Committee, Associatiorl for Retarded Citizens, US (ARC-US) 1989-1991
 Member, American College of Legal Medicine (ACLM) 199/-1999
 Member, and Vice President for Finance, Board of Directors, Brain lnjury Association of
 America (BlA-formerly known as National Head lnjury Foundation or NHIF), 1996-2001
 Contributing Editor, National Structured Settlement Trade Association "White Paper"
          quarterly publication on settlements (1995-1998)
 Faculty, Philip E. Heckerling lnstitute on Estate Planning, Universityof MiamiSchoolof Law, 1995
 Mentor, Seattle University School of Law, 1994-1995
 Consultant, Guardianship, ARC-US, 1988
 Keynote Speaker, National lnstitute on Special Education and the Law, 1987
 Vice-Chairperson, American Bar Association Family Law Committee on Mental Disability 1986-1994
 Adjunct Professor, University of Washington School of Law, Disability Law 1986-1994


                                                     IXHIEIT*1                                                     -
Case 2:19-cv-02686-PA-GJS Document 22-1 Filed 07/03/19 Page 5 of 8 Page ID #:186




 Wm. L. hl. Dussault
 Curriculunt Vitoe
 Page2


 Member, Future Planning and lnsurance Committee, ARC-US, 1986-1988
 Member, Board of Directors of Accreditation Council for Services for Mentally Retarded and Other
          Developmentally Disabled Persons (AC MRDD), 1982-1988, Executive Committee, L986-1988
 Consultant, Tourette Syndrome and the Law Workshop, 1986
 Consultant, Settlement Trusts, California State Bar All Star Seminar, 1986 and 1987
 Keynote speaker, faculty and Executive Board member, Pacific Northwest Special Education and the Law
          Conference, 1984 to 2010
 Adjunct Professor, CentralWashington University, Department of Special Education, 1982/1'984
 Consultant, ABA Guardianship/Limited Guardianship Report, 1981"
 Faculty, University of Washington School of Nursing: Nursing, Law and Ethics, 1978-1994
 Judge Pro Tempore, Seattle Municipal Court 1977-1990
 Testimony to U.S. Senate: Handicapped Children's Protective Acl 1977
 Former Counsel, The Association for Persons With Severe Handicaps (TASH) 1975-1995
 Washington State Human Rights Commission Advisory Council for the Physically, Mentally and Sensory
          Ha nd icappe d, 197 4-197 6
 Keynote speaker, Washington State "You Are the Expert" conferences for parents, L976-1996
 Executive Director, Washington State Developmental Disabilities Planning Commission,I9T5-1976
 Member, Washington State Superintendent of Public lnstruction Committee to review and
 revise state Special Education Regulations 1972-1998
 Governor's Committee on Employment of the Handica pped, 1972 to 1985
 Washington State Sperial Fdrrcation Commission, !972
 Washington State Legislative Review Committee, Special Education, L972
 Past President-Founder, Washington Chapter, NationalAcademy for Elder Law Attorneys (NAELA)
 Founder, Treasurer and Executive Board Member, COPAA {Council of Parent Advocates and Attorneys)
 Board Member, Disability lnternational Foundation
 Consultant-Epilepsy Foundation of America-special needs estate planning-video preparation
 Consultant-NationalAssociation for Down Syndrome -estate planning and special education issues
 Former Editorial Board Member, Journal of the Association for Persons with Severe Handicaps {JASH)
 Vice-President, Concepts for lndependent Living, National Non-Profit Corporation (ClL)
 Former President and current Board Member, Lifetime Advocacy Plus (aka LA+, formerly Foundation for
          the Handicapped), a private non-profit Guardianship and Trust agency for handicapped and
          elderly individuals
          Faculty, ImmanuelCollege, Cambridge University, England, lnternational lnstittrte on Head
 lnjury and the Law
 Guest Lecturer, University of Oregon and Seattle University
 Contract Reviewer, Departrnent of Education, Office of Special Education Programs, Washington DC
 Senior Rights Assistance Foundation of Washington, Advisory Board
 Consultant to Guardianship, Advocacy and Protective Services (GAPS) Program, Oregon
 Counsel, Washington Association for Persons with Disabilities
 Volunteer, Washington and Colorado State Special Olympics
 Director, Washington State Disabilities Political Action Committee (D-PAC)
 Washington State Bar Associatiott Civil Rights Conrmittee
Case 2:19-cv-02686-PA-GJS Document 22-1 Filed 07/03/19 Page 6 of 8 Page ID #:187




 Wm. L. l:. Dussault
 Curriculunr tr/itcre
 Page   3



 i
  Consultant, Bay Area Brain lnjury Association* California
 Consultant, Washington State Brain lnjury Association*
 Appointed as Litigation or Settlement Guardian ad Litem in state or federal courts in
 WA, OR, AK, CO

 Honors and Awards

 Received 2012 Award of Merit by the Washington State Bar Association, its highest honor
 Selected by Seattle Magazine as one of Seattle's top financial managers, 2OIO,2ALt
 Selected by Washington Law and Politics and Butch Blum-one of four best lawyers in Washington
         State, 2003
 Selected as one Washington's Best Lawyers, Washington Law & Politics 1999-2009
 Life Member, National Registry, Who's Who 200L Edition
 Selected as one of Seattle's Best Lawyet's, Seattle Magazine, 2001" issue
 Selected as Honored Member, National Directory, Who's Who, 1994

 Authorslii.p

 Co-Author, RCW 28A.13 Washington State Mandatory "Education for All" Law requiring
 free appropriate public education for all children with disabilities, 1970
 Author, 1.975-1917 Washington State Limited Guardianship Act, RCW 11.88 and 11.99; participant on
 revisions, 1990/199L
 Author, Comprehensive review of all Washington State laws affecting disabled persons (over 500 pages
 of proposed legislation, with approxlmately 200 pages rtow ettacted)
 Co-Author, lnitial Washington State Regulations on Special Education
 Originating author-testamentary special needs trust-1973
 Originating author-litigation special needs trust-1976
 Co-Author OBRA'93 42 USC 1396p(dXaXa)
 Autlrored Northwest Mutual lnsurance Co, planning booklet on planning for disability
 Chapter author-l.egal lssues in Traumatic Brain lnjury Rehab-Mark Ashley editor
 Author, Best of CLE: Planning for Disability - 1985
 Author, "Wills and Trusts - Future Planning Guide for the Parents and Families of Persons With
 Disabilities" - 1.984
 Author, "Establishment and Operation of the Settlement Trust", 1988, and as amended
 Co-Author, "How to Provide for Their Future", ARC-US
 Author, Future Planning Guide for the Parents and Families of Persons with Disabilities, Washington ARC
 Trust Fund and The Foundation for the Handicapped
 Author, Numerous Law Review Articles, book chapters, seminar materials, popular articles, etc.,
 concerning:
           Malpractice and ethical issues in personal injury settlements
          Special Needs Settlement Trusts

 ..This organization, lvhich has nalioniri and state chapters, was formeriy known as the Head lrrlury Fourrrlaticn ("H!F" - National
 Head tnjury Foundation or NHIF, Vr/ashingtor.:5tale lleaci lnjury Founcjation or VVasH'F, etc.)
Case 2:19-cv-02686-PA-GJS Document 22-1 Filed 07/03/19 Page 7 of 8 Page ID #:188




  Wm. I-,. b. DLrssault
  Curriculurt l/itue
  Page 4



           Guardianship, Protective Services for the Disabled and the Elderly;
         Special Education
         Law and the Disabled
         Wills and Trusts for individuals with Disability and Family
         lnformed Consent
         Ethics and Research with Human Subjects
         Advocacy
         Government Benefits
  Presentations on Catastrophic Personal lnjury Case Settlements-Ethics and management devices,
         National AAJ - WA, CA, UT, TX, OH, MT, CO, LA,MI -AAJ formerly Trial Lawyers Associations and
         Defense Research lnstitute

 $a   fl d-s*Atrqlsy lelggllago ns

 State of Washington Superintendent of Public lnstruction
 State of Washington Developmental Disabilities Planning Council
 State of Washington Protection and Advocacy Agency
 State of Washington Association for Retarded Citizens
 State of Washington Developmental Disabilities Residential Service Association
 State of Washington Coalition for Special Education
 State of Oregon Association for Retarded Citizens
 State of Oregon Division of Mental Health
 State of Montana Developmental Disabilities Council
 SLate of North Dakota Departmertt of Educatiot't
 State of Kansas Department of Education
 State of Colorado Department of Education
 State of Tennessee Protection and Advocacy Agency
 Northwest Association of Rehabilitation lndustries




                                                                                            Re.;. (l.l'2018
Case 2:19-cv-02686-PA-GJS Document 22-1 Filed 07/03/19 Page 8 of 8 Page ID #:189




 Willi:rnr L.E. Dnssault, .I.D

 Willian L.lr. Dussault received his Juris Doctorate frorn the lJniversity ol Washingtort School of
 Law i1 1972. IIe is a rnember of the Americatr Bar Association, Washington Slate llar
 Association, Colorado State Bar Association and Seattle-King Cor-rnty Bar Association, ancl has
 lreerr aclpitted to practice in the State of Washington (1972), U.S. l'edelal District Court (1973),
 U,S. Sgpreme Court (1982) and State of Coloraclo (2006). I-le maintains a private practice in
 Seattlewithanempha.sisontlre rightsofpersonswithdisabilities. In 1970 lVIr. l)ussaultwasthe
 originating author of the first state Mandatory Special Education Law-known as the "Education
 fbr All" law, as rvell as nrnnerous revisions to many state's Cuardianship and Conservatorship
 laws and the original special needs tlust tbr use in estate planning and public benefit preservation
 for persons who experience disabilities. lie was also the originating author of 42 U.S.C.
 g1396p(cl)(4xA), the feclertrl legislation authorizing use of special needs ir: conjunction with
 contingation or establishment of eligibility for certaitr f'ederal benefit prograltls. I-:le is actively
 involved r,vith numerous state and national groups concerned with legal issues impacting pcrrsons
 witlr clisabilities, and has served as counsel to TASH, vice-chair of the Americatt IJar Association
 Irarnily Law Committee on Mental Disability, and as a legal advisor, commiltec tncmbet'or chair
 Ibr the Autism society, AI{C, UCP, BIA and the Epilepsy Foundation, arnong others. I le was
 selectecl as one of Washington's Super Lawyers by l(ashington Lctw & Politics annually fiom
 1999 through2006, and by Washington Law & Politics and Butch lllum as one of the fnur best
 lawyers in Washington State in 2003. In 2013 he was awarded the Washington State Bar
 Association Award of Merit, the Bar's highest honor, Mr. Dussault is a fi'equerrt presenter on
 special eclucation, disability rights, coordination of public benefits ancl private resoul'ces, estate
 plzrruring for families affected by clisabilities and other related topics.
